DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and accompanying remarks filed August 18, 2022 are acknowledged.
Examiner acknowledges amended claims 14, 16, 18 and 23-26.
Examiner acknowledges cancelled claims 1-13.
Examiner acknowledges newly added claims 27 and 28.
The objection to claim 1 is overcome by Applicant’s amendment.
The rejection of claim 26 under 35 U.S.C. 101 is overcome by Applicant’s amendment.
The rejection of claims 16 and 25 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is overcome by Applicant’s amendment.
The rejection of claims 14-25 under 35 U.S.C. 103 as being unpatentable over Baekelandt et al., U.S. Pre Grant Publication 2012/0238685 in view of Shimada et al., U.S. Pre Grant Publication 2017/0250002 is withdrawn due to Applicant’s argument.


Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

11.	Claim 23 is rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Shimada et al., U.S. Pre Grant Publication 2013/0008691.
	Regarding claim 23, Shimada discloses a composition for a wire coating member [0001, 0009].  It is disclosed in paragraphs 0037 and 0038 that the composition includes a hindered phenolic antioxidant and a functional group modified polyolefin.  Paragraphs 0053-0058 discloses that the functional group modified polyolefin can include an acid-anhydride grafted polyolefin.  Paragraphs 0084 and 0095 disclose that the hindered phenolic antioxidant can include 2,6-di-tert-butyl-methylphenol.  Applicant’s claim does not exclude other materials from being present in the coating composition as the claim recites the term “comprising”.  Paragraph 0101 discloses a metal wire such as a copper or aluminum wire.  

12.	Claims 14-22 and 24-28 are allowed.  Applicant claims a composite article comprising at least one metal reinforcement element embedded in a polymer material wherein the metal reinforcement is at least partially coated with an adhesion promoting layer comprising and acid anhydride-grafted polyolefin and a phenolic antioxidant selected from the group consisting of 2,6-di-tert-butyl-4-methylphenol, 2,6-di-tert-butylphenol, 2,6-di-tert-butyl-4-s-butylphenol, mixture or alkylated phenols, 4,4’-methylene-bis(2,6-di-tert-butylphenol and combinations thereof.  
	The closest prior art, Shimada et al., U.S. Pre Grant Publication 2013/000869, teaches a composition for a wire coating member [0001, 0009].  It is disclosed in paragraphs 0037 and 0038 that the composition includes a hindered phenolic antioxidant and a functional group modified polyolefin.  Paragraphs 0053-0058 discloses that the functional group modified polyolefin can include an acid-anhydride grafted polyolefin.  Paragraphs 0084 and 0095 disclose that the hindered phenolic antioxidant can include 2,6-di-tert-butyl-methylphenol.  Applicant’s claim does not exclude other materials from being present in the coating composition.  Paragraph 0101 discloses a metal wire such as a copper or aluminum wire.  Shimada fails to teach or suggest that the coated wire is embedded in a polymeric material.
	Additional prior art, Baekelandt et al., U.S. Pre Grant Publication 2012/0238685, teaches a reinforced polymer composite comprising a matrix of thermoplastic material that is reinforced with at least one elongated metal element.  Baekelandt discloses that in order to adhere well with the matrix the elongated metal is coated with a layer comprising a polyolefin grafted with at least one monomer such as an acid anhydride.  Baekelandt fails to teach or suggest that the composition includes a phenolic antioxidant selected from the group consisting of 2,6-di-tert-butyl-4-methylphenol, 2,6-di-tert-butylphenol, 2,6-di-tert-butyl-4-s-butylphenol, mixture or alkylated phenols, 4,4’-methylene-bis(2,6-di-tert-butylphenol and combinations thereof.  



Response to Arguments
13.	Applicant’s arguments with respect to the present claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd, can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786